DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the claims:
50. (Currently Amended) The network side device according to claim [[47]]43, wherein the configuration information is only applied only to HARQ-ACK; or the configuration information is only applied to CSI; or the configuration information is applied to HARQ-ACK and CSI, the configuration information is applied to HARQ-ACK and CSI comprises: the HARQ-ACK and the CSI correspond to the same configuration information, or the HARQ-ACK and the CSI correspond to independent configuration information, respectively.

55. (Currently Amended) The network side device according to claim [[47]]43, wherein the second processor is further configured to:
determine whether at least one of predetermined conditions is met, and when at least one of the predetermined conditions is met, transmit the configuration information; 16Serial No. 16/770,898Atty. Dkt. No. 632671-3/DNZ/B-10435PCT
Reply to Office Action of May 20, 2022PIUS1921788CNthe predetermined conditions include one or more of: the quantity of bits of the HARQ- ACK being greater than a predetermined quantity of bits; the HARQ-ACK being transmitted on the PUSCH in a rate matching mode; and simultaneous transmission of PUCCH and PUSCH being not supported.

Allowable Subject Matter
Claims 1, 2, 8, 13, 15, 16, 22, 27, 29, 30, 36, 41, 43, 44, 50 and 55 (Renumbered 1-16) are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1, 15, 29 and 43, the prior art does not teach or adequately suggest the claimed invention for reasons set forth by Applicant in arguments and accompanying amendments filed August 18, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

August 25, 2022